Citation Nr: 0423560	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-20 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disability, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, and from July 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for post traumatic 
stress disorder and found no new and material evidence had 
been submitted with which to reopen the veteran's claim for 
service connection for disabilities of the skin and feet.  He 
responded by filing a December 2001 Notice of Disagreement.  
He was then sent a November 2002 Statement of the Case, and 
he subsequently filed a December 2002 substantive appeal, 
perfecting his appeal of these issues.  

Service connection for several other disabilities was denied 
by the November 2001 rating decision, and the veteran 
subsequently perfected appeals of these issues.  However, 
through a May 2003 written statement, he withdrew his appeal 
of all issues except entitlement to service connection for 
post traumatic stress disorder, and the reopening of his 
service connection claims for skin and bilateral foot 
disabilities.  

In April 2004, the veteran also requested a personal hearing 
before a member of the Board; however, prior to such a 
hearing being held, his representative withdrew the veteran's 
hearing request.  See 38 C.F.R. § 20.702(e) (2003).  

The issues of entitlement to service connection for post 
traumatic stress disorder and for a bilateral foot disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In March 1997, the RO denied entitlement to service 
connection for a skin disability, claimed as secondary to 
herbicide exposure; the veteran did not appeal this 
determination.  

3.  The evidence submitted since the March 1997 denial of the 
veteran's claim for service connection for a skin disability 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.  


CONCLUSIONS OF LAW

1.  The RO's March 1997 decision denying service connection 
for a skin disability, claimed as secondary to herbicide 
exposure, is final; this claim for service connection may 
only be reopened based on the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  

2.  Evidence submitted since the RO's March 1997 decision is 
not new and material with respect to the claim for service 
connection for a skin disability, claimed as secondary to 
herbicide exposure, and the claim for that benefit may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and January 2001 and May 2001 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Nashville, TN, and 
these records were obtained.  Private medical records have 
been obtained from J.H., M.D., J.F., M.D., and the Baptist 
Hospital.  VA has also attempted to obtain private medical 
records from G.W., M.D., and R.P., M.D., but those 
individuals could not be located.  The veteran was 
subsequently informed by the RO of VA's inability to obtain 
this evidence, and the Board finds that all possible efforts 
have been made to assist the veteran in this regard.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
January 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in November 
2001, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claims were reconsidered on several occasions, most recently 
in November 2003, in light of the additional development 
performed subsequent to November 2001.  Therefore, the Board 
finds no evidence of prejudicial error in the present case.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  



New and material evidence - Skin disability

The veteran seeks to reopen his claim for service connection 
for a skin disability.  In a March 1997 rating decision, the 
RO denied the veteran service connection for a skin 
disability, claimed as secondary to herbicide exposure, and 
the veteran did not file a timely appeal.  Thus, this claim 
is final and cannot be reopened, absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  For 
applications to reopen received prior to August 29, 2001, as 
is the case here, new and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted above, the veteran's service connection claim for a 
skin disability was most recently and finally denied by VA in 
a March 1997 rating decision.  The RO found no evidence that 
the veteran's current skin disability was related to 
herbicide exposure.  The RO noted certain skin disorders that 
were presumed to have been incurred in service if manifested 
by a veteran who had the requisite service in Vietnam, 
including chloracne.  However, the RO found that the VA 
examination the veteran underwent failed "to establish a 
diagnosis of a condition that is recognized to be related to 
Agent Orange exposure."  See 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e) (2003).  The rating decision noted showed actinic 
keratosis, the skin disorder diagnosed on the VA examination.  

At the time of the 1997 rating decision, the RO had obtained 
the veteran's service medical records for his two periods of 
service, from January 1964 to January 1966, and from July 
1974 to April 1975.  On service separation in January 1966, 
no skin abnormalities were observed on physical examination.  
On his report of medical history, he denied any skin 
diseases.  When he was examined again for reentry into 
service in April 1974, no abnormalities of the skin were 
noted.  On a concurrent medical history report completed by 
the veteran, he denied any past or current skin diseases.  On 
service separation in April 1975, his service separation 
examination was once again negative for any skin 
abnormalities.  During either period of service, he did not 
seek treatment for nor was he diagnosed with a skin 
disability.  

For reasons to be discussed below, evidence received since 
the prior final March 1997 decision is not new and material, 
and the veteran's service connection claim may not be 
reopened.  

Subsequent to the March 1997 rating decision, the veteran 
submitted private and VA medical records, as well as his own 
contentions.  Considering together the veteran's recently-
submitted VA and private medical treatment records, the Board 
notes that this evidence is new, in that it was not of record 
at the time of the March 1997 denial, but it is not material, 
as it does not, by itself or in conjunction with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  Additionally, the evidence 
submitted by the veteran subsequent to March 1997 is 
cumulative and redundant of evidence already of record.  

Medical records from the Nashville VA medical center, the 
Baptist Hospital, a private facility, and the veteran's 
commercial driver's license medical examinations include a 
notation of a skin disability; however, evidence of a skin 
disability was of record at the time of the March 1997 RO 
denial.  In 1997, the RO explicitly noted the veteran's 
December 1996 VA medical examination, which found actinic 
keratoses of the forehead and dermatitis of the hands.  As 
has already been noted above, the veteran's service 
connection claim was denied based on a lack of evidence 
showing a current skin disability that resulted from 
herbicide exposure during such service.  See 38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003); see also Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  Neither the VA nor the private medical 
records subsequently submitted by the veteran address this 
issue; none of the submitted records indicates that any skin 
disability began during military service or resulted from 
herbicide exposure during service.  By merely confirming a 
current diagnosis of a skin disability, the private and VA 
medical records received subsequent to 1997 affirm facts 
already conceded by VA at the time of the prior final denial.  
Therefore, this evidence is cumulative and redundant of 
evidence already considered by VA, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim; in short, it is not new and 
material.  

The veteran's own contentions that his skin disability is the 
result of exposure to Agent Orange during military service 
are also not new and material evidence.  As a layperson, his 
statements regarding medical causation, etiology, and 
diagnosis do not constitute new and material which is binding 
on the Board.  See Moray v. Brown, 5 Vet. App. 211 (1993).  
The Board also observes that the veteran's current 
contentions are essentially similar to those considered and 
rejected by the RO within the 1997 denial and are thus not 
new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for a 
skin disability, claimed as secondary to herbicide exposure.  
In the absence of the submission of new and material 
evidence, his application to reopen this claim must be 
denied.  


ORDER

Having submitted no new and material evidence, the veteran's 
application to reopen his service connection claim for a skin 
disability, claimed as secondary to herbicide exposure, is 
denied.  


REMAND

In the November 2001 rating decision from which this appeal 
arose, the RO found the veteran had not submitted new and 
material evidence with which to reopen his claim for service 
connection for a bilateral foot disability, claimed as a 
disability of the heels.  The veteran was last denied service 
connection for a bilateral foot disability, claimed as 
Achilles tendonitis, within a February 1998 rating decision.  
However, in October 1998, the veteran submitted a handwritten 
note to VA stating, in part, "I want to file a claim again.  
I don't think they are right.  I still have feet [ . . . ] 
problems from service connection."  Because this statement 
expresses clear disagreement with the denial of service 
connection for a bilateral foot disability, and was received 
within a year of the February 1998 denial of service 
connection for this claim, it is accepted as a valid Notice 
of Disagreement by the Board.  The veteran having initiated 
an appeal of the February 1998 rating decision, that decision 
remains open, and is not final.  

Because the Board finds the February 1998 rating decision is 
not final with regard to the issue of service connection for 
a bilateral foot disability, it follows that this issue must 
be considered by VA on the merits, based on all evidence of 
record, including that received subsequent to February 1998.  
However, such consideration has not yet been accomplished by 
the RO, the agency of original jurisdiction.  Because the RO 
has not considered veteran's service connection claim on the 
merits in light of all evidence received subsequent to 
February 1998, this issue must be remanded for further 
consideration on the merits by the RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Next, the veteran also seeks service connection for post 
traumatic stress disorder.  His cited stressors include 
coming under enemy sniper fire on several occasions, losing 
close friends, and witnessing injured women and children.  
The veteran's service personnel records confirms service in 
Vietnam from October 4, 1965, to January 11, 1966.  He states 
he served as a member of C Battery, 6th Battalion, 14th 
Artillery.  More recently, the veteran has been diagnosed 
with post traumatic stress disorder in January 2001 by a VA 
psychiatrist at the Nashville VA medical center.  While 
sufficient evidence exists to attempt verification of the 
veteran's claimed stressor events, no attempt has yet been 
made to verify these claimed stressors with the U.S. Armed 
Services Center for Unit Records Research.  Pursuant to VA's 
statutory obligation to assist veterans in the development of 
their claims, such action must be accomplished prior to 
adjudication of this issue by the Board.  See 38 U.S.C.A. 
§ 5103A (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.	The RO should prepare a request for 
all morning reports, after-action 
reports, and related unit records for the 
C Battery, 6th Battalion, 14th Artillery, 
for the months of October 1965 to January 
1966.  This request should include copies 
of any personnel records showing service 
dates, duties, and units of assignment 
(see the veteran's service personnel 
records, found in the second manila 
envelope in the claims folder).  This 
request and all associated documents 
should be sent to the U.S. Armed Services 
Center for Unit Records Research 
(USASCURR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA 
MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors, as outlined above.  If the 
USASCURR is unable to provide any 
additional evidence, the RO should so 
state for the record.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
appellant of the time he has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's service connection 
claim for post traumatic stress disorder 
in light of any evidence added to the 
record.  The RO must also reconsider the 
veteran's service connection claim for a 
bilateral foot disability on the merits, 
in light of all evidence of record.  In 
reviewing this claim, if the RO 
determines additional development is 
required by the VCAA, such development 
should be accomplished prior to any final 
consideration of this issue.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, these issues should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




							(CONTINUED ON NEXT PAGE)

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



